                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TATYANA EVGENIEVNA
                                       DREVALEVA,
                                  11                                                           No. C 19-02665 WHA
                                                       Plaintiff,
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13                                                           ORDER GRANTING LEAVE FOR
                                       ROBERT WILKIE, United States Secretary                  SUPPLEMENTAL BRIEFING
                                  14   of Veteran’s Affairs,
                                  15                   Defendants.

                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                             The Court is in receipt of pro se plaintiff’s letter (Dkt. No. 55) explaining her cause for
                                  19
                                       belief that she is entitled to file several supplemental briefs (Dkt. Nos. 48, 50, 52) in support of
                                  20
                                       her Rule 60 motion to vacate an order dismissing her case (Dkt. No. 38). Though plaintiff is
                                  21
                                       mistaken, her mistake was reasonable. Leave to file these briefs is retroactively GRANTED.
                                  22
                                                                                 STATEMENT
                                  23
                                             This is the third of several lawsuits plaintiff has brought against the Secretary of Veterans
                                  24
                                       Affairs. The facts are set out in prior orders (Dkt. No. 38). Following dismissal of plaintiff’s
                                  25
                                       case for failure to state a claim and for lack of subject-matter jurisdiction (ibid.), plaintiff filed
                                  26
                                       a Rule 60 motion for relief from judgment (Dkt. No. 44). Plaintiff also requested leave to file a
                                  27
                                       supplemental brief (Dkt. No. 42).
                                  28
                                   1         Following the secretary’s opposition (Dkt. No. 47), plaintiff filed three supplemental

                                   2   briefs on December 7 (Dkt. No. 48), December 11 (Dkt. No. 50), and December 12 (Dkt. No.

                                   3   52). On December 12, plaintiff also filed her reply (Dkt. No. 53). A December 20 order (Dkt.

                                   4   No. 54) noted plaintiff failed to show cause for the necessity of supplemental briefing. The

                                   5   next day, plaintiff objected (Dkt. No. 55).

                                   6                                              ANALYSIS

                                   7         Plaintiff points to Civ. L.R. 7-3(c) in support of her three supplemental briefs: “[a]ny

                                   8   reply to an opposition may include affidavits or declarations, as well as a supplemental brief or

                                   9   memorandum under Civil L.R. 7-4.” Moreover, because Civ. L.R. 7-3(c) does not require

                                  10   leave of the Court, plaintiff’s three supplemental briefs, filed before and in support of her reply

                                  11   are proper.

                                  12         Plaintiff is incorrect. The Civil Local Rules provide for three-part motion briefing. The
Northern District of California
 United States District Court




                                  13   moving party files a 25-page brief along with the motion. Civ. L.R. 7-2(b). Then, the

                                  14   opposing party files a 25-page brief in opposition to the motion. Civ. L.R. 7-3(a). Last, the

                                  15   moving party files a 15-page reply brief. Civ. L.R. 7-3(c), 7-4(b). “Once a reply is filed, no

                                  16   additional memoranda, papers or letters may be filed without prior Court approval.” Civ. L.R.

                                  17   7-3(d).

                                  18         Read in context, the “supplemental brief” plaintiff points to in the first line of Civ. L.R.

                                  19   7-3(c) is the 15-page reply brief. Indeed, it is explicitly a “supplemental brief or memorandum

                                  20   under Civil L.R. 7-4.” Both Civ. L.R. 7-3(a), for an opposition, and 7-3(c), for a reply, point to

                                  21   Civ. L.R. 7-4. Subpart (a) provides for three types of briefs, those in “support, opposition or

                                  22   reply to a motion . . . .” Subpart (b) provides:

                                  23                 Unless the Court expressly orders otherwise pursuant to a party’s
                                                     request made prior to the due date, briefs or memoranda filed with
                                  24                 opposition papers may not exceed 25 pages of text and the reply
                                                     brief or memorandum may not exceed 15 pages of text.
                                  25

                                  26   Simply, Civ. L.R. 7-4 does not contemplate supplemental briefs, except where a “Court

                                  27   expressly orders otherwise pursuant to a party’s request . . . .”

                                  28
                                                                                          2
                                   1        The important takeaway, however, is that the use of the term “supplemental” in Civ. L.R.

                                   2   7-3(c) is confusing. Plaintiff is mistaken, her three supplemental briefs require prior

                                   3   permission. But the mistake was reasonable and made in good-faith reliance on the rules.

                                   4                                            CONCLUSION

                                   5        Finding plaintiff’s mistaken understanding of the Civil Local Rules reasonable,

                                   6   retroactive leave to file plaintiff’s three supplemental briefs is GRANTED. In recognition of

                                   7   plaintiff’s 90 pages of supplemental briefing, the secretary may submit a 10 PAGE supplemental

                                   8   opposition by JANUARY 9 AT NOON.

                                   9        For the future, plaintiff shall please keep in mind the standard, three-part motion briefing

                                  10   scheme of the Civil Local Rules. When plaintiff moves for relief, she may file one 25-page

                                  11   brief and one 15-page reply brief. When the secretary moves for relief, plaintiff may file one

                                  12   25-page opposition brief. Of course, plaintiff may submit necessary affidavits, declarations, or
Northern District of California
 United States District Court




                                  13   exhibits with these briefs.

                                  14        If, however, plaintiff wishes to file supplemental briefing, she shall please ask leave of

                                  15   the Court and not file until permission is given. Plaintiff shall also please take note that

                                  16   requests for supplemental briefing do need to show good cause. See, e.g., Dongziao Yue v.

                                  17   Storage Tech. Corp., No. C 07-05850 JW, 2008 WL 11349928 (N.D. Cal. June 24, 2009)

                                  18   (Judge James Ware).

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: January 2, 2020.

                                  23

                                  24
                                                                                                WILLIAM ALSUP
                                  25                                                            UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
                                                                                        3
